     Case: 1:20-cv-03024 Document #: 58 Filed: 09/18/20 Page 1 of 1 PageID #:4226




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                      Case No. 20-cv-3024
               Plaintiff,
v.                                                    Judge Martha M. Pacold

FANSOMALL.COM, et al.,                                Magistrate Judge Beth W. Jantz

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. (“Plaintiff” or “Dior”) hereby dismisses this action with prejudice as to the following

Defendants:

                Defendant Name                                          Line No.
                 jinghuikk302                                             195
                   YangYun3                                               198
                  ZhangXianR                                              199

Dated this 18th day of September 2020.        Respectfully submitted,

                                              /s/ Allyson M. Martin
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Allyson M. Martin
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080
                                              312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              amartin@gbc.law

                                              Counsel for Plaintiff Christian Dior Couture, S.A.
